Upon the authority of the Supreme Court in the recent case of Duffy v. Queen City Box Company (reported without opinion, 81 Ohio State, reversing 11 C. C.—N. S., 69), the judgment of the trial court will be affirmed.
For aught that appears, the entire evidence not being set out in the bill of exceptions, we can not say but that there was evidence upon which the court might properly charge as it did in those portions of the general charge complained of by plaintiff in error.-
We do not think the court charged or intended to do so upon the doctrine of " last chance, " but merely called the attention of the jury to the duty that was upon the defendant if he saw the automobile .approaching.
Finding no error in the record, the judgment is affirmed.